Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 20, 2012                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  144350-1                                                                                            Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
                                                                                                          Brian K. Zahra,
  RONALD W. LECH II,                                                                                                 Justices
      Plaintiff/Counter-Defendant/Appellee,
  v                                                                SC: 144350-1
                                                                   COA: 296489; 297196
  HUNTMORE ESTATES CONDOMINIUM                                     Livingston CC: 08-024045-CH
  ASSOCIATION,
      Defendant/Counter-Plaintiff/Appellant,
  and
  JACOBSON ORE CREEK LAND
  DEVELOPMENT, L.L.C. and SCOTT R.
  JACOBSON, d/b/a S.R. JACOBSON LAND
  DEVELOPMENT, L.L.C.,
      Defendants-Appellees.

  ________________________________________

         On order of the Chief Justice, a stipulation signed by counsel for the parties
  agreeing to the dismissal of this application for leave to appeal is considered, and the
  application for leave to appeal is DISMISSED with prejudice and without costs.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 20, 2012                       _________________________________________
         h0613                                                                Clerk